Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2020 has been entered.

Declaration Filed Under §1.132
The declaration filed on 09 March 2020 by Applicant is acknowledged. The declaration is addressed in the response to Applicant's traverse below.
 
Claim Status
Applicant’s claim amendments and arguments, filed 28 February 2020, and declaration, filed 09 March 2020, are acknowledged. 
Claims 1, 4-9, 11-20, 25-28 & 30-33 are pending.
Claims 2 & 3, 10, 21-24, 29 are cancelled.
Claims 32 & 33 are new.
Claims 1, 4-9, 11, 12, 15, 25-28 & 30 are amended.
Claims 25 & 30 are withdrawn.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
 
Objections/Rejections
Claim Objections
Claims 1 & 32 are objected to because of the following informalities: Claims 1(e) & 32 (e) recited “at least one liquid fatty substance selected from the group consisting of a C6-C16 alkane… and a mixture thereof” (emphasis added).  This is not consistent with the other Markush groups recited throughout the claims listing, which recite “mixtures thereof.”  
Appropriate correction required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites “the composition is free of polyurethanes”. The reply filed 28 February 2020 states no new matter is present.  This is not persuasive. Applicant fails to point to where support is present in the specification for this limitation. A cursory search of the specification shows no explicit support for the composition being free of polyurethanes is present. While active recitation of the organic aerogels being based on resins of polyurethanes is present at [00119], this is not the same as the entire composition being free of polyurethanes. The claim amendments change the scope of the disclosure; thereby, constituting new matter.
Since claims  4-9, 11-20, 26, 28, 31 & 33  ultimately depend from, or require the particulars of, claim 1 they must also be rejected under 35 USC 112 (a)-New Matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 11-20, 26, 28, 31 & 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1, last line, recites “the composition is free of polyurethanes.”  This is unclear because claim 1 recites two compositions. The first is “the powder composition”; the second is the “ready to use composition”. Thereby, it is unclear as to which composition “the composition [being] free of…” refers.
Claim 4 depends from claim 1 which recites “at least one hydroxide containing compound selected from the group consisting of sodium hydroxide…” which encompasses multiple hydroxide containing compounds (emphasis added). Claim 4 recites “the hydroxide containing compound is calcium hydroxide” (emphasis added). Thereby it is unclear whether just one, more than one, or all of the hydroxide containing compounds much be calcium hydroxide. To obviate the rejection, consider amending the claim to recite “the at least one hydroxide containing compound is calcium hydroxide.” The analysis is the same as it pertains to at least one starch, at least one silica material, at least one liquid fatty substance, at least one acrylic polymer, at least one wax and at least one chelant compound recited by dependent claims 4-9, 11, 12 & 14. 
Claim 13 must be rejected under 35 USC 112(b) because it depends from indefinite claim 12. 
Claims 16 & 17 depend from claim 15. Claim 15 recites “at least one non-starch, non-acrylic polymer selected from the group consisting of …”which encompasses multiple non-starch, non-acrylic polymers (emphasis added). Claims 16 recites “the non-starch, non-acrylic polymer selected from the group consisting of xanthan gum…” thereby it is unclear whether just one, more than one, or all of the non-starch, non-acrylic polymers must be “selected from the group consisting of xanthan gum….” (emphasis added). Claim 17 recites “the non-starch polymer is present in an amount…” thereby it is unclear whether just one, more than one, or all of the non-starch, non-acrylic polymer must be present “in an amount…” To obviate the rejection, consider amending the claims to recite “the at least one non-starch, non-acrylic polymer.”
Since claims 4-9, 11-20, 26, 28, 31 & 33 ultimately depend from, or require the particulars of, indefinite claim 1 and do not clarify the issues, they must also be rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 7, 9, 11-18, 26, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Legrand (US Patent No. 6,444,197; previously cited) and De La Mettrie (US 2009/0095315; 2009).
Claim Interpretation: the recitation of “the composition is free of polyurethanes” is interpreted as being the powder composition being free of polyurethanes since the ready-to-use-composition is not actually present since the ready-to-use composition is an effect of the intended use of “the powder composition [being] capable of being mixed with water…”
	With regard to claims 1, 7, 9, 11-18, 26, 27 & 31, Legrand teaches a two-compartment device which may comprise a first compartment comprising at least one of the following chosen from: powders, anhydrous creams, and aqueous compositions (Legrand’s claim 47; col. 3, ll. 25-35). The second compartment comprises at least one aqueous composition (Legrand’s claim 47; col. 3, ll. 25-35). At least one of the two compartments comprises at least one oxidizing agent (col. 3, ll. 25-35). At least one of the two compartments comprises the combination of: a) at least one polyurethane polyether (a) and at least one polyurethane polyether (b) (i.e. a first compartment which contains a powder and a second compartment which is an aqueous composition comprising water solvent of water; col. 3, ll. 25-35; Legrand’s claim 47). Legrand teaches another embodiment in which is a multi-compartment "kit" may, for example, comprise a first compartment comprising at least one of the following chosen from: anhydrous powders and creams and further comprise two other compartments, each comprising at least one aqueous composition; at least one of the three compartments comprising at least one oxidizing agent and at least one of the three compartments comprising at least one combination of at least one polyurethane polyether (a) and at least one polyurethane polyether (b) (i.e. a first compartment which contains a powder and a second compartment which is an aqueous composition 
	Legrand’s claims 1, 47 & 48 teach a bleaching composition comprising comprises at least one pulverulent (i) anhydrous composition comprising at least one oxidizing agent and (ii) at least one aqueous composition wherein at least one of said compositions chosen from compositions (i) and (ii) comprises the combination of the at least one polyurethane polyether (a) and the at least one polyurethane polyether (b). Thereby, Legrand teaches a powder composition that is free of polyurethanes as the polyurethane polyethers are taught as being present in the aqueous composition.  Legrand reiterates the combination of polyurethanes (a) and (b) may be present in at least one aqueous composition that is mixed at the time of use with the anhydrous powder (i.e. wherein the powder composition does not comprise polyurethane; col. 3, ll. 10-16). Legrand teaches the bleaching compositions can be in the form of ready-to-use thickened aqueous hydrogen peroxide compositions with "ready-to-use composition" referring to compositions intended to be applied in an unmodified form to the keratin fibers. These compositions may include, for example, compositions that can be stored in an unmodified form before use and compositions that can result from mixing at least two compositions at the time of use (col.1, ll. 35-45).  Legrand in Example 1 teaches the anhydrous composition is mixed with an aqueous composition comprising water (i.e. the powder composition is capable of being mixed with water; col. 22). Legrand teaches the pH of the ready-to-use composition generally ranges from 4 and 12, such as from 7 to 11.5, and further such as from 8 to 11 (col. 21, ll. 55-65). Legrand in Example 1 teaches inclusion of sodium metasilicate in an amount of 12 % (i.e. at least one silica material), EDTA in amount of 1% (i.e. ethylenediaminetetraacetic acid; at least one chelant compound), calcium stearate in an amount of 2% (i.e. a wax) and sodium C16/C18 each of the said at least additive is present in an amount ranging from 0% to 30% by weight, relative to the total weight of the composition (emphasis added). Thereby, Legrand in claims 50-51 teaches the anhydrous powder composition comprises the additive, vinylpyrrolidone, in an amount of 0-30% by weight of the composition, oils in an amount of 0-30% by weight of the composition and silica in an amount of 0-30% by weight of the composition. Legrand teaches additives used in the compositions may be liquids and include oils as a binder-type additive and explicitly teaches use of mineral oil (i.e. 0-30% liquid oil which is non-silicone oil of synthetic/mineral origin; col. 21, ll. 15-30). Legrand in claims 41-43 teach inclusion of one additional thickener in an amount of 0.05-10% by weight relative to the composition and that these thickeners include cellulosic thickeners (chosen from hydroxyethyl cellulose, hydroxypropylcellulose, carboxymethyl-cellulose, etc.), guar gum and its derivatives (chosen from hydroxypropyl guar, etc.), gums of microbial origin (chosen from xanthan gum, scleroglucan gum, etc.; and crosslinked acrylic acid and acrylamidopropanesulphonic acid homopolymers and ionic and nonionic associative polymers such as those sold under Pemulen TR1 and TR2 (i.e. acrylates C10-30 alkyl acrylate crosspolymer;  Legrand's claims 41-43; col. 20; ll. 35-55). Legrand teaches the bleaching compositions comprise at least one alkaline agent which are basifying agents that include 
However, Legrand does not teach inclusion guanidine carbonate or at least one starch in the bleaching composition, their amounts, or starches derived from a plant source
De La Mettrie teaches an anhydrous bleaching composition for keratin fibers which may be “an anhydrous composition in powder form” [0019]. De La Mettrie teaches basifying agents suitable for the anhydrous keratin bleaching agent include “for instance aqueous ammonia, monoethanolamine, diethanolamine, triethanolamine, isopropanolamine, 1,3-diaminopropane, alkali metal and ammonium (bi)carbonate, organic carbonates, such as guanidine carbonate, or alkaline hydroxides, it being possible for all these compounds to be taken alone or as a mixture” (emphasis added; [0278]). De La Mettrie teaches water-soluble thickening agents for inclusion in the invention may be  nonionic guar gums; scleroglucan gum or xanthan gum; gum arabic, ghatti gum, karaya gum, gum tragacanth, carrageenan, agar and carob gum; pectins; alginates; starches; hydroxy(C1-C6)alkylcelluloses, carboxy(C1-C 6)alkylcelluloses and the starch derivative Primogel [0133]. De La Mettrie teaches when they are present in the pulverulent compositions, the at least one water-soluble thickening polymer is present in a weight proportion ranging from 0.01% to 30%, and for example from 0.01% to 15%, relative to the total weight of the composition [0149].
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been obvious at the time of filing to have modified Legrand’s anhydrous bleach composition by substituting Legrand’s ammonium chloride basifying agent with guanidine carbonate and adding 0.01% to 30% starch, including Primogel, as suggested by De La Mettrie because Legrand and De La Mettrie are drawn to anhydrous bleaching compositions for hair. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to make the anhydrous bleaching composition more alkaline by adding the basifying agent, guanidine 
	With regard to the recited amounts of at least one hydroxide selected from sodium/potassium hydroxide; guanidine carbonate; at least one starch; at least one silica material; at least one liquid fatty substance; at least one acrylic polymer; at least one wax; and at least one chelant compound, the combined teachings of Legrand and De La Mettrie suggest these reagents in amounts which overlap or fall within the recited ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	Further, it would have been obvious to one of ordinary skill in the art to have selected the appropriate amount of “at least one hydroxide…and at least chelant compound” from the combined teachings of Legrand and De La Mettrie through routine experimentation to arrive at the claimed combination in order to optimize the resulting product with regard to its basifying, alkalizing, thickening/rheological, additive, binding, lubricant and chelating/sequestering properties.  It is obvious to optimize within prior art conditions or through routine experimentation.  It further would have been obvious to vary the concentrations of each to arrive at the amounts recited by claims 1, 7, 9, 11, 12 & 17.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 
The claim 1 recitation “wherein the powder composition is capable of being mixed with water in a weight ratio of from about 1:3 to about 1:10 (powder composition: water) to form a ready to use composition having a pH of about 9 to about 13.5; and wherein the composition is free of polyurethanes” is a statement of intended use which does not establish a difference in structure relative to the prior art. Alternatively, Legrand teaches it is capable to mix the anhydrous bleaching powders with water to achieve a bleaching composition have a pH ranging from 4 and 12 in Example 1 (col. 21 & 22).

Claims 5, 6, 8, 19, 20, 28 & 33 are rejected under 35 U.S.C. 103 as being unpatentable over Legrand and De La Mettrie as applied to claims 1, 7, 9, 11-18, 26, 27 and 31 above, and further in view of DeGeorge (US 2013/0042883) and Hoffkes (US 2010/0278767).
With regard to claim 20, the teachings of Legrand and De La Mettrie are described above. In brief, Legrand and De La Mettrie are drawn to anhydrous bleaching compositions for hair. Legrand and De La Mettrie teach inclusion of persulfates, carbonates, silicates, metasilicates, clay, and silica/colloidal silica in their bleaching compositions. Legrand teaches the pH of the ready-to-use composition generally ranges from 4 and 12, such as from 7 to 11.5, and further such as from 8 to 11 (col. 21, ll. 55-65).  Legrand in the Example 1 anhydrous composition exemplifies inclusion of clay in an amount of 8% of the composition. Legrand in the Example 1 anhydrous composition teaches the anhydrous composition is mixed with an aqueous hydrogen peroxide composition (col. 22).
weight ratio of the powder composition to the aqueous composition water is from about 1:3 to about 1:4.
With regard to claims 5, 6 & 8, in a related field of invention, DeGeorge teaches compositions and methods for lightening the color of relaxed or straightened hair (title). DeGeorge teaches the comparative anhydrous alkaline hair bleach comprises persulfates, 6.75% corn starch, and 1.75% hydrated silica [0174]. DeGeorge teaches starches are thickening polymers [0059]. In the comparative example, DeGeorge teaches mixing the anhydrous bleach composition (13 g) with aqueous hydrogen peroxide compositions (30 g) yielding a mixing ratio of 1:2.3 [0178].
With regard to claims 8, 19, 28 & 33, in the same field of invention, Hoffkes teaches agents for dyeing and/or lightening keratin fibers that are formulated with a low or zero water content, preferred agents being anhydrous (abstract & [0510]). Hoffkes teaches the anhydrous agents may additionally contain at least one optionally hydrated SiO2 compound (i.e. hydrated silica) as a bleach booster to increase their lightening power [0119]. The optionally hydrated SiO2 compounds, including water glass (i.e. hydrated silica), are present in quantities of 0.05 wt. % to 15 wt. % of the anhydrous composition ([0119] & [0125]). Hoffkes teaches clays such as bentonite are suitable thickeners for the lightening agents [0400]. Hoffkes teaches when the hair bleaching composition is formulated as a lightening cream, aqueous hydrogen peroxide compositions are mixed with the lightening agent at a weight ratio of 1:5 to 10:1 (i.e. 1:10 to 5:1 weight ratio of the anhydrous composition to water; [0517]- [0519]). Hoffkes also links the amount of hydrogen peroxide solution to blonding action with ratios of the dye and/or lightening agent and hydrogen peroxide solution being conventionally in the range 1:1 to 1:2 [0456]. An 
Here, at least rationale (G) may be employed in which it would have been obvious at the time of filing to have modified anhydrous hair bleach composition suggested by the combined teaches of Legrand and De La Mettrie by adding cornstarch and hydrated silica in an amount of 0.05 wt. % to 15 wt. % of the anhydrous composition, substituting Legrand’s generically taught clay with bentonite, and adjusting the ratio of anhydrous powder to aqueous hydrogen peroxide solution/water to be 1:10 to 5:1 as suggested by the combined teachings of DeGeorge and Hoffkes because Legrand, De La Mettrie, DeGeorge and Hoffkes drawn to anhydrous bleaching compositions for hair and corn starch is a suitable thickening polymer, hydrated silica is a suitable bleach booster and bentonite is a suitable clay for inclusion in these compositions while 1:10 to 5:1 of anhydrous powder to aqueous hydrogen peroxide solution/water are suitable mixing ratios for these compositions as suggested by the combined teachings of DeGeorge and Hoffkes. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to modify the bleach boosting, blonding action, and rheological/thickening properties of the formulation, and modify the formulation form.
With regard to the recited ratio of anhydrous bleach composition to aqueous hydrogen peroxide solution/water, the combined teachings of Legrand, De La Mettrie, and Hoffkes suggest these ratios with a range that overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Legrand and De La Mettrie as applied to claims 1, 7, 9, 11-18, 26, 27 and 31 above, and further in view of Welz (US 2012/0009134; previously cited).
The teachings of Legrand and De La Mettrie are described above. In brief, Legrand and De La Mettrie are drawn to anhydrous bleaching compositions for hair. Legrand teaches inclusion potassium hydroxide and sodium hydroxide as basifying reagents in the anhydrous powder composition.
Neither Legrand nor De La Mettrie does not teach that the hydroxide is calcium hydroxide.
With regard to claim 4, Welz teaches a bleaching agent for hair (abstract). Welz teaches potassium hydroxide, sodium hydroxide and calcium hydroxide are all preferred inorganic alkalizing agents for use in her composition [0071]. 
Here, at least rationale (G) may be employed in which it would have been obvious at the time of filing to have modified anhydrous hair bleach composition suggested by the combined teaches of Legrand and De La Mettrie by substituting the sodium hydroxide and/or potassium hydroxide alkalizing agent with calcium hydroxide, or combining sodium, potassium and calcium hydroxides, as suggested by Welz because Legrand, De La Mettrie and Welz are drawn to bleaching compositions for hair and sodium hydroxide, potassium hydroxide, and calcium .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Legrand, De La Mettrie, and Hoffkes.
The teachings of Legrand are described above. In brief, Legrand teachings an anhydrous composition which may be mixed with aqueous hydrogen peroxide to bleach hair. Legrand in Example 1 teaches the anhydrous bleach composition comprises 8.0% clay (col. 22). Legrand teaches the anhydrous bleach composition comprises carbonates, sodium hydroxide and potassium hydroxide basifying agents, metasilicate and silica (i.e. silica materials), mineral oil (i.e. liquid fatty substance of mineral/synthetic origin), acrylates C10-30 alkyl acrylate crosspolymer (i.e. acrylic polymer), calcium stearate (wax), and EDTA (i.e. chelant compound) in amounts which overlap or fall within the recited ranges. Further, these amounts are optimizable to obtain the desired properties and effects including pH range, bulk, and viscosity, emollient and sequestering properties.
Legrand does not teach inclusion of guanidine carbonate or at least one starch selected from dextrin.
The teachings of De La Mettrie are described above. De La Mettrie teaches basifying agents suitable for the anhydrous keratin bleaching agent include “for instance aqueous ammonia, monoethanolamine, diethanolamine, triethanolamine, isopropanolamine, 1,3-diaminopropane, alkali metal and ammonium (bi)carbonate, organic carbonates, such as it being possible for all these compounds to be taken alone or as a mixture” (emphasis added; [0278]).
The teachings of Hoffkes are described above. Hoffkes teaches dextrins and clays are suitable thickening agents for inclusion of in anhydrous hair bleach composition [0406].
Here, at least rationale (G) may be employed in which it would have been obvious at the time of filing to have modified Legrand’s anhydrous bleach composition by substituting Legrand’s ammonium chloride basifying agent with guanidine carbonate and substituting Legrand’s clay with dextrin, as suggested by the combined teachings of De La Mettrie and Hoffkes because Legrand, De La Mettrie and Hoffkes are drawn to anhydrous bleaching compositions for hair. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to make the anhydrous bleaching composition more alkaline by adding the basifying agent, guanidine carbonate, which is taught as suitable for anhydrous bleaching composition for keratin fibers by De La Mettrie and adjust the viscosity of the anhydrous composition through inclusion of dextrin which is a thickener taught as suitable for anhydrous keratin bleaching compositions by Hoffkes.
With regard to the recited amount of guanidine carbonate and dextrin/starch, the combined teachings of Legrand, De La Mettrie and Hoffkes suggest these reagents in amounts which overlap or fall within the recited range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a . 

Response to Amendment
The declaration under 37 CFR 1.132 filed 09 March 2020 is insufficient to overcome the rejection of claims 1, 4-9, 11-20, 26-28 & 31-33 based upon 35 U.S.C. 103(a) because:
the declaration refers to only the invention, not the claims (Declaration: pg. 1-3),
B) No nexus is present between the claimed invention and the rebuttal evidence in that Declarant argues a different invention. The different invention argued is a method of making a powder formulation by co-formulating the calcium hydroxide and guanidine carbonate (Declaration: pg.  1 & 2);
C)  Declarant argues unclaimed features pertaining to viscosity and the duration of time for which viscosity was unchanged (Declaration: pg. 1 & 2);
D) Declarant does not explain whether the observed differences in viscosity are practical and significant (Declaration: pg. 2 & 3).  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992), To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (see MPEP 716.02);

E) the declaration does not compare the inventive composition to the closest prior art which is Legrand (Declaration: pg. 2 & 3).

Response to Arguments
Applicant argues the instant claims provide the compositions are free of polyurethanes but Legrand requires the combination of two polyurethane polyethers as an essential component of the invention (reply, pg. 10). This is not persuasive. Applicant is arguing unrecited features. Independent claims 28, 31 & 33 have no explicit exclusion of polyurethanes. Claim 1 excludes the polyurethanes only from the powder composition.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  With regard to the teachings of Legrand, Legrand permits the polyurethane polyethers to be in one or all of each of a two compartment device in any combination which has a first compartment which contains the anhydrous composition and the second compartment which contains the aqueous hydrogen peroxide. Thereby, Legrand teaches exclusion of polyurethane polyethers from the anhydrous composition in the first compartment. Legrand also teaches a multicompartment kit having a first compartment containing the anhydrous powder and two other compartments which contain at least one of the oxidizing composition and at least one of the polyurethane polyethers. Thereby, Legrand teaches exclusion of the polyurethane polyethers from the anhydrous composition and oxidizing composition.


Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant presents data from the instant specification in which they compared the inventive formulation to commercially available formulations, noting the inventive formulation demonstrated only a small change in viscosity over time as compared to the commercial controls (reply, pg. 12-13). Applicant further argues the claims now include water and it is improper to dismiss data that was reflective of intended use (reply, pg. 13).
This is not persuasive. Applicant has not compared their recited, inventive formulation to that of the closest prior art which is Legrand. Further, Applicant has not described whether this smaller change in viscosity, as it compares to commercial formulations are significant. "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992), To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (see MPEP 716.02).
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4-9, 11-20, 32 and 33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 47-51 & 65-67 of  U.S. Patent No. 6,444,197 (hereinafter ‘197 patent) in view of Welz, De La Mettrie, DeGeorge and Hoffkes. 
Claims 47, 48 & 65-67 of the ‘197 patent and the instant application are drawn to a powder composition and aqueous composition and multicompartment kits which contain the powder composition. Claim 47 of ‘197 recite the polyurethane composition may be in any one of the powder or aqueous composition, thereby claim 47 implicitly teaches a powder formulation 
The anhydrous composition recited by the ‘197 patent does not comprise hydroxides, including calcium hydroxides; carbonates, including guanidine carbonate; hydrated silica or silica aerogel; starch, including dextrin, cornstarch, com, potato, sweet potato, pea, barley, wheat, rice, oat, sago, tapioca, sorghum, and mixtures thereof; a liquid fatty substance; an acrylic acid polymer, including sodium polyacrylate, carbomer, acrylates C10-30 alkyl acrylate crosspolymer, and mixtures thereof; surfactants, a sequestering agent including “ethylenediaminetetraacetic acid…and mixtures thereof”; and surfactants, The ‘197 patent does not recite the species of clay present in the anhydrous composition. The ‘197 patent does not recite the pH when the anhydrous product is extemporaneously mixed with an aqueous composition. Nor does the ‘197 patent recite the mixing ratio of anhydrous powder to water.
10-30 alkyl acrylate crosspolymer) as a nonionic amphiphilic polymer present in the composition in an amount of 0.01% to 30% by weight ([0121] & [0129]). Hoffkes teaches inclusion of anionic, nonionic and cationic surfactants ([0393]-[0395]). DeGeorge teaches inclusion of chelating agents such as ethylenediamine tetraacetic acid in an amount of about 0.01 to about 2 wt. % [0079].
 The claims in the instant application are obvious variants of claims of the ‘197 patent because it would have been prima facie obvious to obvious to one of ordinary skill in the art to have modified the anhydrous composition recited by the claims of the ‘197 patent by adding 0.05-10 wt.% of any one of potassium hydroxide, sodium hydroxide and calcium hydroxide, or their combination; 0.1 to 40 wt. % guanidine carbonate; 1.75% hydrated silica; 6.75% corn starch;  0.01% to 15 wt. each of dextrin, corn starch, bentonite clay, polyacrylic acid or their combination;  0.01% to 30% by weight acrylates C10-30 alkyl acrylate crosspolymer; surfactant and about 0.01 to about 2 wt% EDTA/sequestering agent; adjusting the ratio of anhydrous powder to aqueous hydrogen peroxide solution/water to be 1:10 to 5:1; and adjusting the pH to 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/            Examiner, Art Unit 1619         

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619